DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims rejoinder
Claims 4-8 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 4 -8, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement of groups II-III as set forth in the Office action mailed on 4/22/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Objections
Claims 2-3 are objected to because of the following informalities:
“ The rotor core retaining Jig” (claims 2-3, line 1) should be changed to:--“The retaining  Jig for the rotor”--.   For clarity of the claims.
“A manufacturing method” (claim 7, line 1) should be changed to:--“ A manufacturing method operatively associated with a rotor core retaining jig”--
“wherein the manufacturing method uses a rotor core retaining jig comprising” (claim 7, lines 4-5) should be changed to: --“said method comprising step of:    
providing the rotor core retaining jig includes:”--.
“the manufacturing method comprising: a rotor core placing step of placing” (claim 7, line 16-17) should be changed to:--“placing”--.
“a plate placing step of” (claim 7, line 19); “a plate coupling step of”(claim 7, line 21); “a jig placing step of”(claim 7, line 23); “a plate pressing step of”(claim 7, line 25); “ a resin introducing step” (claim 7, line 27) should be deleted since each process limitations already in format of steps no  repeating needed.
“wherein the method comprises, prior to the plate placing step, a resin inserting step of inserting solid resin into the resin pot, and the resin introducing step comprises a melting step of causing the solid resin inserted into the resin pot to melt in the resin pot and a pressurizing step of pressurizing the molten resin to introduce the molten resin into the magnet insertion hole” (claim 8, lines 2-6) should be updated to: --” wherein prior to placing the second place  on the rotor core, inserting  solid resin into the resin pot,  and introducing and melting resin by  causing the solid resin inserted into the resin pot to melt in the resin pot and a pressurizing step of pressurizing the molten resin to introduce the molten resin into the magnet insertion hole”--.    Appropriate correction is required.

Conclusion
This application is in condition for allowance except for the above claim objections and/or formal matters set forth above.  
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt